DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 5 have been amended. Claims 1-10 have been examined.

Response to Arguments/Amendment
Applicant’s arguments, see the bottom of p. 5, filed 4/26/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication 2014/0172762 by Suri et al.
Applicant's remaining arguments filed 4/26/2022 have been fully considered but they are not persuasive. 
At the bottom of p. 7, Applicant essentially argues that cited art of record Palma fails to teach or suggest conductance modifications “upon the receipt of two separate signals.” Applicant suggests that Palma’s S1 and S2 signals are generated by the same neuron spike signal, i.e. argues that Palma receives only a single signal, and fails to disclose receiving a separate clock signal. However, any signal in one part of a circuit is necessarily the result of activity at some other part of a circuit. That is, while Palma’s S1 and S2 signals (see Palma, Fig. 5) are both generated when the neuron spikes, they are each separate signals. Similarly, Palma’s Vdd/Incoming pulses are separate signals from the Δt delay element, and are received by the controlling circuit elements of an Integrate and Fire neuron. The claimed limitations fail to delineate characteristics of the signals that would prevent interpretation according to Palma. A broad but reasonable interpretation of the claimed limitations applies to the cited references.
At the bottom of p. 8 of the remarks, Applicant argues that “Palma and Suri do not address the same problem as the application.” In response to applicant's argument that cited art of record Palma and Suri are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Palma and Suri are directed to neuromorphic computing implementation, in particular, the control of memristive components in an artificial neural network. The present application describes the use of memristive devices in an artificial neural network. The Palma and Suri references are clearly in the field of applicant’s endeavor, and therefore are not considered to be nonanalogous art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over “Stochastic neuron design using Conductive Bridge RAM” by Palma et al. (“Palma”) in view of U.S. Patent Application Publication 2014/0172762 by Suri et al. (“Suri”).

	In regard to claim 1, Palma discloses:
1. A modulation device for an artificial synapse connected to a first artificial neuron …, said first artificial neuron adapted to generate an input voltage pulse, comprising: See Palma, at least Figs. 1, 3(b) and 5, depicting modulation devices. As depicted in Fig. 3(b), an artificial synapse is connected to an artificial neuron. Also see p. 97, left column, e.g. “When the membrane potential reaches a certain threshold value Vth, the neuron generates an output spike (electrical signal).” While generally describing neural networks (see section I on p. 95), Palma does not expressly disclose and a second artificial neuron of an artificial neural network. However, this is taught by Suri. See Suri, ¶ 0002, 0011, and 0040, e.g. “A synapse 111 has one of its two terminals connected to an input neuron 101, and the other terminal connected to an output neuron 110.” Also see Figs. 1 and 2, depicting artificial neural networks composed of neurons connected by artificial synapses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Palma’s synapse and neuron with Suri’s neural network in order to provide implementation of an artificial neural network as suggested by Suri (see at least ¶ 0011 and 0040-0042).
at least one memristive device having two terminals and configured to operate as a conductance, a value of said conductance being changed with application of a current or a voltage to the two terminals, and See Palma, Fig. 1, depicting a memristive device. Also see Figs. 3 and 5, depicting utilization of a CBRAM. Also see section II(A) on p. 95, e.g. “A Tungsten (W) plug, typically used as interconnect between two metal levels, is used as bottom electrode for the CBRAM. … Then a 2nd layer of Ag is deposited to act as top electrode.” Note that conductance is reciprocal to resistance, and as such, Palma’s depiction of current as a function of voltage as shown in Fig. 1 is merely a graphical depiction of conductance, which mathematically is G = I/V. Also see Suri, ¶ 0002, e.g. “The synapses are conventionally formed from digital memories or resistive components the conductance of which varies depending on the voltage or current applied to their terminals.” Also see Suri ¶ 0040, e.g. “A plurality of input neurons 101, 102, 103, 104 are connected to a plurality of output neurons 110, 120 by way of a plurality of artificial synapses 111, 112, 113, 114, 121, 122, 123, 124. A synapse 111 has one of its two terminals connected to an input neuron 101, and the other terminal connected to an output neuron 110.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Palma’s device with Suri’s network in order to provide an implementation of an artificial neural network as suggested by Suri (see at least ¶ 0011 and 0040-0042)).
a control block, See Palma, p. 97, left column along with the circuit of Fig. 5 which controls signal operation responsive to incoming signal pulses Vdd.
the modulation device having an equivalent conductance yi(t) produced by the at least one memristive device and See Palma, p. 96, top of left column, e.g. “CBRAM working principle relies on the reversible formation of a conductive filament (CF) through a solid electrolyte that results in transition to low and high resistance, respectively, which are referred to as set and reset processes.”
the control block having means for: 
receiving a clock signal and carrying out a first modification of the equivalent conductance yi(t) upon receipt of each clock signal, See Palma, p. 97, right column, e.g. “The delay element is used to perform the reset operation of the CBRAM device at the end of each neuron spike.”
receiving an input voltage pulse and carrying out a second modification of the equivalent conductance yi(t) upon receipt of each input voltage pulse, See Palma, p. 97, right column, e.g. “a nMOS transistor M1 to perform set operation.”
the clock signal and input voltage pulse being separately received by the control block to carry out, respectively, the first and second modifications, See Palma, Fig. 5, depicting a clock signal Δt and an input voltage Vdd as being separately received. Also see bottom right column of p. 97 – top left column of p. 98, e.g. “However during the set-operation, M2 and M3 are not turned on, as Δt delays the signal S2. ¶ At the end of the set-operation, the signal S2 will turn on M2 and M3 thus building up the voltage at the cathode to switch the CBRAM to the off-state (reset).”
the first and second modifications being in opposite directions. This limitation is interpreted in view of p. 8, lines 11-16 of Applicant’s specification. See Palma, p. 96, top of left column, e.g. “CBRAM working principle relies on the reversible formation of a conductive filament (CF) through a solid electrolyte that results in transition to low and high resistance, respectively, which are referred to as set and reset processes.” Also see bottom right column of p. 97 – top left column of p. 98, e.g. “However during the set operation, M2 and M3 are not turned on, as Δt delays the signal S2. ¶ At the end of the set-operation, the signal S2 will turn on M2 and M3 thus building up the voltage at the cathode to switch the CBRAM to the off-state (reset).”

	In regard to claim 2, Palma does not expressly disclose:
2. The modulation device according to claim 1, wherein the first modification in absolute value is strictly less than the second modification in absolute value. See Palma, Fig. 7(b).

	In regard to claim 3, Palma discloses:
3. The modulation device according to claim 1, wherein: 
the means of the control block for carrying out the first modification of the equivalent conductance yi(t) include means for emitting a pulse of a first type destined for the at least one memristive device, and See Palma, Fig. 5 “S2.” Also see related text.
the means of the control block for carrying out the second modification of the equivalent conductance yi(t) include means for emitting a pulse of a second type destined for the at least one memristive device. See Palma, Fig. 5 “S1.” Also see related text.

	In regard to claim 4, Palma discloses:
4. The modulation device according to claim 1, wherein the at least one memristive device is a CBRAM device or an OxRAM device. See Palma, p. 95, right column, e.g. “CBRAM.”

	In regard to claim 5, Palma does not expressly disclose:
5. The modulation device according to claim 1, comprising a plurality of memristive devices producing the equivalent conductance yi(t) and wherein the means of the control block for carrying out the first and second modifications of the equivalent conductance yi(t) include means for receiving an instruction from a pseudo random number generator. However, this is taught by Suri. See Suri, Fig. 1, along with ¶ 0040, e.g. “A plurality of input neurons 101, 102, 103, 104 are connected to a plurality of output neurons 110, 120 by way of a plurality of artificial synapses 111, 112, 113, 114, 121, 122, 123, 124. An artificial synapse may be formed by means of a memristive component.” Also see ¶ 0075, e.g. “In a stochastic system, using a pseudo-random number generator 207, 320, 520 is one way to introduce the LTP and LTD probabilities and thus implement the learning rule, an STDP learning rule for example.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Palma’s memristive devices with Suri’s network in order to introduce probabilities to implement a learning rule as suggested by Suri (see ¶ 0001-0003 and 0075).

	In regard to claim 6, Palma does not expressly disclose:
6. The modulation device according to claim 1, comprising a plurality of memristive devices producing the equivalent conductance yi(t) and wherein the means of the control block for carrying out the first and second modifications of the equivalent conductance yi(t) include means for emitting pulses destined for the plurality of memristive devices in such a way that the plurality of memristive devices are placed in a particular operating mode in which they have an internal stochasticity, said pulses being determined by choosing a combination of the following parameters: pulse width, pulse rise and decay times, pulse amplitude. However, this is taught by Suri. See Suri, ¶ 0049, 0083 and 0089-0091, e.g. “A random number generator 207 may be used with the aim of implementing, in a portion of the memory circuit, any type of probabilistic or stochastic learning rule, such as for example an STDP rule”; “An example of an intrinsic characteristic is the intrinsic switching probability, also called the stochasticity, of the memory cells, a necessary characteristic of the nanoscale resistive memory devices (a.k.a memristive components) that can be employed in systems of the neuromorphic type”; “pulse width; rise and fall time of the pulse; and amplitude of the pulse.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Palma’s memristive device with Suri’s network in order to introduce probabilities to implement a learning rule as suggested by Suri (see ¶ 0001-0003 and 0075).

	In regard to claim 7, Palma discloses:
7. An artificial synapse comprising a modulation device according to claim 1. See Palma, Fig. 5 and p. 97, right columns, e.g. “synapse.”

In regard to claim 8, Palma discloses the limitations of claim 7. Palma does not expressly disclose:
8. An artificial neural network comprising at least one first artificial neuron able to emit an input voltage pulse and connected to a second artificial neuron by an artificial synapse according to claim 7. However, this is taught by Suri. See Suri, Fig. 1, along with ¶ 0040, e.g. “A plurality of input neurons 101, 102, 103, 104 are connected to a plurality of output neurons 110, 120 by way of a plurality of artificial synapses 111, 112, 113, 114, 121, 122, 123, 124. An artificial synapse may be formed by means of a memristive component.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Palma’s memristive devices with Suri’s network in order to introduce probabilities to implement a learning rule for use in a neural network as suggested by Suri (see ¶ 0001-0003 and 0075).

	In regard to claim 9, Palma discloses:
9. A method for modulation by means of a modulation device according to claim 1, comprising: 
carrying by the control block the first modification of the equivalent conductance yi(t) upon receipt of each clock signal; See Palma, p. 97, right column, e.g. “The delay element is used to perform the reset operation of the CBRAM device at the end of each neuron spike.”
carrying by the control block the second modification of the equivalent conductance yi(t) upon receipt of each input voltage pulse. See Palma, p. 97, right column, e.g. “a nMOS transistor M1 to perform set operation.”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Palma and Suri as applied to above, and further in view of U.S. Patent Application Publication 2012/0117012 by Szatmary et al. (“Szatmary”).

	In regard to claim 10, Palma does not expressly disclose:
10. A short term plasticity method in an artificial neural network according to claim 8, comprising: See Szatmary, ¶ 0042, e.g. “short-term plasticity.” Also see ¶ 0047, e.g. “The network consists of n=1000 simulated spiking neurons.” Also see Szatmary, at least p. 11, bottom left column, e.g. “method.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Palma’s synapse with Szatmary’s short-term plasticity in order to model neuron firing rates as suggested by Szatmary (see ¶ 0005).
Palma also discloses:
carrying by the control block the first modification of the equivalent conductance yi(t) upon receipt of each clock signal; See Palma, p. 97, right column, e.g. “The delay element is used to perform the reset operation of the CBRAM device at the end of each neuron spike.”
carrying by the control block the second modification of the equivalent conductance yi upon receipt of each input voltage pulse emitted by the first artificial neuron. See Palma, p. 97, right column, e.g. “The delay element is used to perform the reset operation of the CBRAM device at the end of each neuron spike.” Note that Suri teaches an artificial neural network including pulses of artificial neurons as cited in claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2014/0129498 by Bichler et al. teaches artificial neural networks assembled using memristive devices.
U.S. Patent Application Publication 2013/0328416 by Whitworth et al. teaches the alteration of conductance based upon a clock. See ¶ 0119.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/James D. Rutten/            Primary Examiner, Art Unit 2121